BIEGELMEIER, Judge
(dissenting).
The plaintiff in this action is Haakon County. The dispute appears to involve taxes originally assessed on bowling equipment sold on a conditional sales contract by Brunswick to Bowl Mor Lanes, Inc. for the years 1966 through 1969 which are unpaid. The record shows that the state’s attorney executed an affidavit alleging these taxes were assessed against Bowl Mor Lanes; that they were unpaid; that Brunswick had taken possession thereof because of default in the sales contract and that Brunswick intended to remove the property and asked for an order restraining such removal and to show cause why Brunswick should not be required to pay the taxes. The circuit court issued an order restrain-' ing the removal of the property pending further action and by order to show cause directed Brunswick to appear before it to show cause why it should not be required to pay the taxes. While this order was silent as to its service, these papers were served on Brunswick’s resident agent. The record next shows a stipulation of facts between the Haakon County State’s Attorney and attorneys for the defendant on which the court entered a judgment for plaintiff. Defendant has appealed.
Procedures for the collection of taxes include the issuance of a distress warrant by the treasurer to the sheriff who thereunder may proceed to seize and sell the property. *415SDCL 10-22-8 through 10-22-28. The stipulation of facts states the treasurer has issued the distress warrant to the sheriff who is not a party to this action. “The county treasurer is the collector of taxes”, SDCL 7-11-1, and “The county treasurer shall be the collector of all taxes * * * and he shall proceed to collect the same according to law * * SDCL 10-21-1. SDCL 10-22-53 authorizes the county treasurer to enforce collection of taxes by a civil action in circuit court “in his name as such treasurer”; SDCL 10-22-56 states what he shall “allege in his complaint” and that “judgment shall be rendered in favor of such treasurer”; SDCL 10-22-55 provides he may invoke “ancillary remedies” therein. The defendant “may set up by way of answer any defense” he may have, SDCL 10-22-57. The treasurer’s duty and status in tax cases has been recognized and confirmed in several actions which have been before this court including J. I. Case Threshing Machine Co. v. Bentson, 57 S.D. 244, 231 N.W. 948; Massey-Harris Co. v. Lerum, 60 S.D. 12, 242 N.W. 597, and General Motors Acceptance Corporation v. Whitfield, 62 S.D. 415, 253 N.W. 450. The treasurer is not a party to this suit, has not commenced this civil action which, of c'ourse, requires the usual summons, complaint and answer. SDCL 15-6-3 and 15-6-7(a).
Injunction is governed by SDCL 21-8 whereby in section 3 “Interlocutory injunction is obtained by order of the court under procedure hereinafter set forth in this chapter”; it may be granted when it appears “by the complaint” (§ 4), or “during the litigation” (§ 5), or “during the pendency of an action” (§ 6), or “at the time of commencing the action” (§ 8), and “may be made upon the complaint” (§ 13), and a final injunction may be obtained “in a civil action under the procedure applicable to all civil actions” (§ 15). The court cannot obtain jurisdiction of any party by the issuance of an order to show cause alone. “A civil action is commenced as provided in §§ 15-2-30 and 15-2-31.” SDCL 15-6-3. “An action is commenced as to each defendant when the summons is served on him”. SDCL 15-2-30. A restraining order or injunction is generally an ancillary remedy to protect the rights of the parties during the pendency of the action.
*416This court so held in Black v. Circuit Court, 78 S.D. 302, 101 N.W.2d 520, where, by present SDCL 21-10-11, a state’s attorney or a citizen was authorized to maintain an action in equity to enjoin a nuisance. The circuit court there, on verified complaints and applications for injunctions and without the issuance or service of any summons, entered a temporary injunction and fixed a time for hearing on the complaints and an order to the defendants to show cause why preliminary injunctions should not be issued and did at the hearing enter such injunction. This court held that no action had ever been commenced or was pending without the issuance or service of a summons and the circuit court “had no jurisdiction” to enter such orders and on certiorari annulled and vacated them.
“Matters of jurisdiction are always before the court * * * Where the want of jurisdiction appears on the fac'e of the record * * * it becomes the duty of this court to determine whether it has jurisdiction as a condition precedent to its right to decide the issues involved.” Sioux City Boat Club v. Mulhall, 79 S.D. 668, 117 N.W.2d 92.
We recently held in County School Board v. Cottonwood School Dist., 81 S.D. 530, 137 N.W.2d 882, that “The court is required to take notice of jurisdictional questions, whether presented by the parties or not.” No summons having been issued or served, the circuit court did not acquire jurisdiction by the issuance and servic'e of the order to show cause.
The only remaining way the jurisdiction may be sustained is to consider it as submission of a stipulated case. SDCL 21-25. Manifestly, when it was commenced it was not intended or drawn as a proceeding under that chapter and was not in compliance with it. The stipulation negates this intention as it states it is for the purposes of “this action only” and does not contain any agreement that it is a submission of a stipulated case. Nor does the record show the affidavit required by SDCL 21-25-1 was executed or filed. That section provides: “It must appear by affidavit that the controversy is real, and the proceedings in good faith, to determine the rights of the parties.” The statute of California *417for many years contains the same wording. In Mellois v. Chaine, 1862, 20 Cal. 679, 680, the Supreme Court, after quoting the statute, said:
“Instead of this affidavit the record only shows the allegation in the agreed statement on appeal, that the cause was heard * * * on an agreed statement of facts, ‘and the affidavit of defendant that the controversy was real.’ Aside from the circumstances that such affidavit does not contain all the requisite facts, this agreed statement that there was such an affidavit * * * cannot be taken as a substitute for the affidavit.
“In the absence of the requisite affidavit, the proceeding is one of which we cannot take cognizance, and the appeal is therefore dismissed.”
In the later case of White v. Clarke, 111 Cal. 425, 44 P. 164, the court adhered to that rule in the following language:
“The affidavit annexed to the agreed case is also insufficient to authorize the court to entertain the proceeding. Instead of showing that the controversy is real, its language is that the ‘statement of the case’ is a ‘real controversy’; and, instead of stating that the proceedings are in good faith, it states that the ‘contention’ is in good faith. The judgment is reversed, and the cause is remanded to the superior court, with directions to that court to enter an order dismissing the proceeding.”
The legislature has expressly required the affidavit and it is not for this court to relieve the parties of that requirement. As will be seen the California court constructing the statute not only makes the affidavit a jurisdictional' matter but requires it to be in the express wording of the statute.
The trial court not having jurisdiction to enter judgment, the action should have been dismissed and we, therefore, do not reach the merits. Beresford Ind. Sch. Dist. v. Fletcher, 66 S.D. 500, 287 N.W. 497.
RENTTO, P. J., concurs in dissent.